In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                            _____________________

                              NO. 09-18-00436-CV
                            _____________________

                         IN THE INTEREST OF M.C.


                On Appeal from the County Court at Law No. 3
                        Montgomery County, Texas
                      Trial Cause No. 17-09-10801-CV


                          MEMORANDUM OPINION

      Appellant June1 appeals from an order terminating her parental rights to her

minor son, M.C. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (O), (2) (West

Supp. 2018). In issues one, two, and three, June challenges the legal and factual

sufficiency of the evidence supporting the trial court’s conclusion that

June (1) knowingly placed or knowingly allowed M.C. to remain in conditions or

surroundings which endanger M.C.’s physical or emotional well-being, (2) engaged


      1
        To protect the identity of the minor, we use the initials M.C. for the child
and the pseudonym “June” for M.C.’s mother. See Tex. R. App. P. 9.8(b)(2). The
trial court’s order of termination also terminated the parental rights of M.C.’s
unknown father. The unknown father was represented by an attorney ad litem at trial.
                                         1
in conduct or knowingly placed M.C. with persons who engaged in conduct which

endangers M.C.’s physical or emotional well-being, or (3) failed to comply with the

provisions of a court-ordered parenting plan. In issue four, June challenges the legal

and factual sufficiency of the evidence supporting the finding that termination of her

parental rights was in M.C.’s best interest. Because we conclude that the evidence

admitted at trial sufficiently supports the trial court’s order of termination, we affirm.

                                      Background

      The Texas Department of Family and Protective Services (“the Department”)

removed six-year-old M.C., who is autistic, after a referral alleging neglectful

supervision by June and June’s mother. According to the report, June and her

mother, with whom M.C. lived, had an altercation after June confronted her mother

about drug use. June tested positive for cocaine and her mother tested positive for

methamphetamines.

      June testified that M.C. was born on October 6, 2010, and M.C. and June

initially lived with June’s sister. When M.C. was six months old, June was

incarcerated, and M.C. went to live with June’s mother.

      June testified that she had previously been convicted more than six times for

crimes that included “drug cases, prostitution cases, [and] assault.” June also

admitted that since M.C.’s birth she had been arrested at least twice for felony

                                            2
prostitution (third or more), twice for criminal trespass, once for felony

manufacturing of a controlled substance, once for possession of cocaine, and once

for felony aggravated assault causing serious bodily injury when she allegedly pulled

a knife on her boyfriend during a domestic dispute. June testified that M.C. was not

living with her at the time of these criminal cases, but he was living with June’s

mother.

      According to June, she mistakenly believed her mother obtained custody of

M.C. when June was on drugs and June’s mother “had [June] sign some paperwork.”

June testified that M.C. lived out of state for a while with June’s mother and June

visited them “two to three times a month[,]” and then June’s mother and M.C.

ultimately moved back to Montgomery County, where June would visit them “every

couple of months.” According to a judgment dated April 24, 2017, June pleaded

guilty to assault causing bodily injury to a family member and she was sentenced to

five years in jail, probated for four years.

      According to June, in June or July of 2017, she went to stay a week with her

mother and M.C. and she learned her mother was using drugs. June testified that in

August of 2017 she went to her mother’s house and they had a disagreement because

June wanted her son back and that is when June was arrested because she and her

mother “had a physical altercation over [M.C.]” June testified that her mother was

                                               3
“high on meth” and that June did not think it was appropriate for M.C. to stay with

her mother at that time.

      A Judgment Revoking Community Supervision was admitted into evidence

and it indicates that on May 15, 2018, June pleaded “true” to the State’s motion to

revoke June’s community supervision and she was convicted of assault causing

bodily injury to a family member and sentenced to two years in jail. At the time of

trial, June was incarcerated and serving the two-year sentence. According to June,

she had been denied parole and the earliest she could be released would be January

30, 2019.

      June also testified she was on probation when she signed her service plan in

October 2017, and nothing had been filed to revoke her probation at that time. The

service plan June signed was admitted into evidence, and it required June to provide

her caseworker proof of employment and housing, to participate in and successfully

complete a psychological evaluation by Dr. Paul Damin, to participate in and

successfully complete a drug and alcohol assessment with BES Group Associates,

and to submit to random drug testing. According to June, she arrived at the wrong

time for the psychological evaluation and returned at a re-scheduled time, but she

was unable to stay long enough for Dr. Damin to complete the evaluation. June

testified that she went to take the drug and alcohol assessment but “the woman told

                                         4
me that I was there the wrong day [and] kept trying to reset me every time I went up

there.” According to June, she submitted to one drug test that she failed, and she had

taken “two X pills when [she] first got released from jail [and] they said [she] had

low levels of cocaine in [her] system.” June admitted she did not obtain stable

employment or stable housing as required by her service plan. According to June,

prior to going into prison she did not complete any of the required items on her

service plan. June stated that prior to her incarceration her abusive boyfriend would

not “allow [her] to do certain things at times[]” to complete her service plan, she did

not get a chance to complete her service plan, and she stated she wants another

chance. June testified that she knows she “messed up, but [she] didn’t realize how

serious it was at the time.”

      June admitted that she told the parole board that, upon her release, she would

return to her abusive boyfriend and that she had no arrangements for employment.

June testified that since the parole board hearing she changed her mind about her

arrangements upon release and she had requested that she be released to a halfway

house that would allow for M.C. and her other children to live with her. June testified

that she had no job prospects upon release and that she would apply for food stamps.

June explained that she could possibly do secretarial work for her sister who owned

a travel agency or do manual labor for the same sister who also remodels houses,

                                          5
and that she has helped her sister with these jobs in the past. According to June,

while incarcerated she has taken the “Changes” class which addresses anger, drugs,

stress management, and parenting, but at the time of trial she still had two months

remaining before she could complete the class. June also testified that she is “on the

wait list for parenting and cognitive classes.”

      June agreed that she had two other children who do not live with her, but she

stated that prior to this case she had “never had a CPS case before.” June testified

that she last saw M.C. about six months prior to trial, and that she had seen M.C.

four or five times at visitations since the beginning of the CPS case. June does not

know the identity of M.C.’s father. According to June, M.C. has many physical

needs and she has never had any training on how to take care of him.

      Child Protective Services Investigator Casandra Davis testified that in

September 2017 she was assigned to investigate allegations that M.C.’s

grandmother, with whom M.C. was living, was using drugs. Davis testified that as

part of the investigation she interviewed June after June was released from jail. Davis

testified that when she asked June about why June had been arrested, June told her

that she had been at her mother’s house on the day of her arrest and that she suspected

her mother was using meth. As part of the investigation, both June and her mother

submitted to drug tests. Based on Davis’s conversations with the two women, Davis

                                          6
felt it was not appropriate for M.C. to stay with June or June’s mother. According to

Davis, June provided a name of a family friend who could take care of M.C. but after

one night of M.C. being in that home, the family friend called Davis and said she

could not handle the child. Davis testified that the only other friend or relative

outside of foster care that would have been an appropriate placement for M.C. was

June’s sister, but the sister was unwilling to care for M.C.

      Maria Garza also worked on the case for the Department. Garza testified that

she took over the case from the investigator. Garza developed a service plan for June,

met with June, and had June sign the service plan. According to Garza, June did not

complete any element of the service plan. Garza acknowledged that the service plan

was never modified upon June’s incarceration to include elements June could

complete while incarcerated. According to Garza, June did not provide any

information that demonstrates June could provide appropriately for M.C., and Garza

did not believe that M.C. would be safe if he were placed with June. Garza testified

that June had been incarcerated since May 2018. According to Garza, June has not

seen M.C. since November 20, 2017. Garza testified that to her knowledge, June had

not sent any letters or anything to communicate with M.C. during her incarceration

and June has had no contact with M.C. during her incarceration.



                                          7
      M.C.’s foster mother (hereinafter Foster Mother), who is also a special

education teacher, testified that M.C. was placed with her on September 7, 2017,

when he was six years old, and he had been living with her for the past year.

According to the Foster Mother, when M.C. arrived at her house “his behavior was

out of control[]” and he had taken off everything but his underwear on his way from

the caseworker’s vehicle to the Foster Mother’s house. The Foster Mother testified

that M.C. is autistic and speech impaired, behind in grade level, and that she enrolled

him in a life skills class for children with autism and intellectual disabilities.

According to the Foster Mother, M.C. requires occupational and speech therapy, and

sees a psychologist monthly. The Foster Mother believes that M.C. has “really

progressed[,]” and that he was doing better with a structured routine, which was

something he did not have prior to coming into her care. M.C. still has “sporadic

temper tantrum[s]” that last at least thirty minutes, and if taken out of his routine, his

bad behaviors surface. M.C. requires a lot of extra effort, and the Foster Mother is

trying to get him a one-on-one paraprofessional teacher’s aide at school to assist

him. According to the Foster Mother, after M.C. visits with June and June’s mother,

he reverts to prior behaviors such as using profanity, kicking, biting, pinching, and

wetting the bed. Although the Foster Mother is not a permanent placement for M.C.,

she has identified a worker at his daycare that works with M.C. daily before and after

                                            8
school and the daycare worker should be considered as a possible permanent

placement.

      The Court-Appointed Special Advocate (CASA) for M.C. testified that she is

the guardian ad litem for M.C. and has been interacting with the child for almost a

year. She testified she observed two visits between M.C., June, and June’s mother,

and it appeared M.C. had a relationship with them. According to the CASA, M.C.’s

current placement is meeting all of his needs and he has improved in his current

placement. The CASA testified that she believes M.C. needs a lot of supervision and

structure and that he is receiving that in his current placement. The CASA has also

met and spoken with an individual who has come forward as a possible permanent

placement for M.C. Although she has only seen them together on a minimal basis,

the CASA understands that the individual has spent a lot of time with M.C. at the

daycare. The CASA agrees the termination of June’s parental rights would be in

M.C.’s best interest.

      The trial court found clear and convincing evidence that June: (1) knowingly

placed or knowingly allowed M.C. to remain in conditions or surroundings which

endanger M.C.’s physical or emotional well-being; (2) engaged in conduct or

knowingly placed M.C. with persons who engaged in conduct which endangers

M.C.’s physical or emotional well-being; and (3) failed to comply with the

                                        9
provisions of a court order that specifically established the actions necessary for June

to obtain the return of M.C. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), and

(O). The trial court found termination to be in the child’s best interest. June appealed.

                                 Standard of Review

      The decision to terminate parental rights must be supported by clear and

convincing evidence, that is, “the measure or degree of proof that will produce in the

mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.” Tex. Fam. Code Ann. § 101.007 (West 2014); In re J.L.,

163 S.W.3d 79, 84 (Tex. 2005). The movant must show that the parent committed

one or more predicate acts or omissions and that termination is in the child’s best

interest. See Tex. Fam. Code Ann. § 161.001(b); see also In re J.L., 163 S.W.3d at

84. We will affirm a judgment of termination if any one of the grounds is supported

by legally and factually sufficient evidence and the best interest finding is also

supported by legally and factually sufficient evidence. In re C.A.C., No. 09-10-

00477-CV, 2011 Tex. App. LEXIS 3385, at **13-14 (Tex. App.—Beaumont May

5, 2011, no pet.) (mem. op.).

      In reviewing the legal sufficiency of the evidence in a parental rights

termination case, we must consider all the evidence in the light most favorable to the

finding to determine whether a reasonable factfinder could have formed a firm belief

                                           10
or conviction that the finding was true. In re J.O.A., 283 S.W.3d 336, 344-45 (Tex.

2009) (quoting In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)). We assume the

factfinder resolved disputed facts in favor of its finding if a reasonable factfinder

could do so, and we disregard all evidence that a reasonable factfinder could have

disbelieved. Id. We “give due consideration to evidence that the factfinder could

reasonably have found to be clear and convincing.” In re J.F.C., 96 S.W.3d at 266.

We must determine “‘whether the evidence is such that a factfinder could reasonably

form a firm belief or conviction about the truth of the State’s allegations.’” Id.

(quoting In re C.H., 89 S.W.3d 17, 25 (Tex. 2002)). “If, in light of the entire record,

the disputed evidence that a reasonable factfinder could not have credited in favor

of the finding is so significant that a factfinder could not reasonably have formed a

firm belief or conviction, then the evidence is factually insufficient.” Id. We give

due deference to the factfinder’s findings and we cannot substitute our own judgment

for that of the factfinder. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). The

factfinder is the sole arbiter when assessing the credibility and demeanor of the

witnesses. See id. at 109 (quoting In re J.L., 163 S.W.3d at 86-87).

                         Statutory Grounds for Termination

       In issue two, June challenges the legal and factual sufficiency of the evidence

supporting the trial court’s finding that she engaged in conduct or knowingly placed

                                          11
M.C. with persons who engaged in conduct which endangers M.C.’s physical or

emotional well-being. See Tex. Fam. Code Ann. § 161.001(b)(1)(E). According to

June, “[n]o evidence was provided from any witness that [June] knowingly placed

or left the child in a situation she knew to be dangerous[,]” and that the case started

when June confronted her mother about her mother’s drug usage and June tried to

retrieve M.C.

      Termination may be ordered under subsection E if the trial court finds by clear

and convincing evidence that the parent “engaged in conduct or knowingly placed

the child with persons who engaged in conduct which endangers the physical or

emotional well-being of the child.” Id. Under subsection E, the relevant inquiry is

whether evidence exists that the endangerment of the child’s physical and emotional

well-being was the direct result of the parent’s conduct, including acts, omissions,

or failures to act. In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth 2003,

no pet.) (citing In re R.D., 955 S.W.2d 364, 368 (Tex. App.—San Antonio 1997, pet.

denied); Dupree v. Tex. Dep’t of Protective & Regulatory Servs., 907 S.W.2d 81,

83-84 (Tex. App.—Dallas 1995, no writ)). In this context, endanger means “‘to

expose to loss or injury; to jeopardize.’” In re T.N., 180 S.W.3d 376, 383 (Tex.

App.—Amarillo 2005, no pet.) (quoting In re M.C., 917 S.W.2d 268, 269 (Tex.

1996) (per curiam)). A child is endangered when the environment or a parent’s

                                          12
conduct creates a potential for danger that the parent is aware of but disregards. In

re S.M.L., 171 S.W.3d 472, 477 (Tex. App.—Houston [14th Dist.] 2005, no pet.).

      Termination under subsection E must be based on more than a single act or

omission—the evidence must demonstrate a voluntary, deliberate, and conscious

course of conduct by the parent. In re C.A.B., 289 S.W.3d 874, 883 (Tex. App.—

Houston [14th Dist.] 2009, no pet.). “Although ‘endanger’ means more than a threat

of metaphysical injury or the possible ill effects of a less-than-ideal environment, it

is not necessary that the conduct be directed at the child or that the child actually

suffers injury.” In re T.N., 180 S.W.3d at 383; see also In re J.O.A., 283 S.W.3d at

345 (concluding that endangering conduct is not limited to actions directed toward

the child). The specific danger to a child’s well-being may be inferred from parental

misconduct. See Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex.

1987). Courts may consider parental conduct that did not occur in a child’s presence,

including conduct before the child’s birth and after the child was removed by the

Department. In re A.A.M., 464 S.W.3d 421, 426 (Tex. App.—Houston [1st Dist.]

2015, no pet.); Walker v. Tex. Dep’t of Family & Protective Servs., 312 S.W.3d 608,

617 (Tex. App.—Houston [1st Dist.] 2009, pet. denied).

      Generally, subjecting a child to a life of uncertainty and instability endangers

the child’s physical and emotional well-being. See In re R.W., 129 S.W.3d 732, 739

                                          13
(Tex. App.—Fort Worth 2004, pet. denied). Although incarceration alone will not

support termination, evidence of criminal conduct, convictions, and imprisonment

may support a finding of endangerment under subsection E. See In re A.R.M., No.

14-13-01039-CV, 2014 Tex. App. LEXIS 3744, at *21 (Tex. App.—Houston [14th

Dist.] Apr. 8, 2014, no pet.) (mem. op.); In re J.T.G., 121 S.W.3d at 133. In addition,

a pattern of drug abuse will also support a finding of conduct endangering a child

even if there is no evidence that such drug use actually injured the child. Vasquez v.

Tex. Dep’t of Protective & Regulatory Servs., 190 S.W.3d 189, 196 (Tex. App.—

Houston [1st Dist.] 2005, pet. denied). A history of illegal drug use and drug-related

criminal activity is conduct that subjects a child to a life that is uncertain and

unstable, endangering the child’s physical and emotional well-being. In re S.D., 980
S.W.2d 758, 763 (Tex. App.—San Antonio 1998, pet. denied); Dupree, 907 S.W.2d

at 84; see also In re S.R., 452 S.W.3d 351, 361-62 (Tex. App.—Houston [14th Dist.]

2014, pet. denied) (parent’s drug use may qualify as a voluntary, deliberate, and

conscious course of conduct endangering the child’s well-being); Walker, 312
S.W.3d at 617 (illegal drug use may support termination under subsection E because

“it exposes the child to the possibility that the parent may be impaired or

imprisoned[]”). Abusive or violent conduct by a parent may also produce a home



                                          14
environment that endangers a child’s well-being. In re J.I.T.P., 99 S.W.3d 841, 845

(Tex. App.—Houston [14th Dist.] 2003, no pet.).

      The trial court heard evidence regarding June’s pattern of drug use and drug

convictions during M.C.’s lifetime, June’s family violence assault convictions and

physical altercations with her mother and boyfriend, June’s criminal history and

incarcerations, and June’s inability to provide proof of stable housing and

employment. June’s drug use, prostitution, incarcerations, incidents of domestic

violence, criminal history, and employment and housing instability prior to and

during the case create a course of conduct from which the factfinder could have

determined June endangered M.C.’s emotional and physical well-being. See In re

Z.N.M., No. 14-17-00650-CV, 2018 Tex. App. LEXIS 333, at *16 (Tex. App.—

Houston [14th Dist.] Jan. 11, 2018, no pet.) (mem. op.); see also Boyd, 727 S.W.2d

at 534; In re V.V., 349 S.W.3d 548, 553-54 (Tex. App.—Houston [1st Dist.] 2010,

pet. denied); In re D.O., 338 S.W.3d 29, 36-37 (Tex. App.—Eastland 2011, no pet.).

Reviewing all the evidence in the light most favorable to the termination findings

under subsection E, the trial court could reasonably have formed a firm belief or

conviction that June, through her acts or omissions, endangered M.C.’s physical or

emotional well-being. Further, in view of the entire record, we conclude the disputed

evidence is not so significant as to prevent the trial court from forming a firm belief

                                          15
or conviction that termination of June’s parental rights was warranted under

subsection E. We conclude the Department established, by clear and convincing

evidence, that June committed the predicate act enumerated in section

161.001(b)(1)(E).

      Having concluded that the evidence is legally and factually sufficient to

support the trial court’s finding of endangerment under section 161.001(b)(1)(E), we

need not discuss June’s challenge to the court’s findings under section

161.001(b)(1)(D) and (O). See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). We

overrule issues one through three.

                              Best Interest of the Child

      In her fourth issue, June challenges the legal and factual sufficiency of the

evidence supporting the finding that termination of her parental rights is in M.C.’s

best interest. According to June, there is testimony as to the bond she had with M.C.,

and that the trial court should have sustained June’s objections to certain testimony

and excluded the objected-to evidence that “contaminated” the best-interest analysis.

      Trial courts have wide latitude in determining a child’s best interest. See

Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982). Nevertheless, there is a

strong presumption that the best interest of a child is served by keeping the child

with his or her parent. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006); In re D.R.A.,

                                         16
374 S.W.3d 528, 533 (Tex. App.—Houston [14th Dist.] 2012, no pet.). Prompt and

permanent placement of the child in a safe environment is also presumed to be in the

child’s best interest. Tex. Fam. Code Ann. § 263.307(a) (West Supp. 2018).

      The Family Code outlines factors to be considered in determining whether a

parent is willing and able to provide a safe environment for a child. Id. § 263.307(b).

There are several factors that may be considered when determining whether

termination of parental rights is in the best interest of the child, including: (1) the

desires of the child, (2) the emotional and physical needs of the child now and in the

future, (3) the emotional and physical danger to the child now and in the future, (4)

the parental abilities of the individuals seeking custody, (5) the programs available

to assist these individuals to promote the best interest of the child, (6) the plans for

the child by these individuals or by the agency seeking custody, (7) the stability of

the home or proposed placement, (8) the acts or omissions of the parent that may

indicate that the existing parent-child relationship is not a proper one, and (9) any

excuse for the acts or omissions of the parent. See Holley v. Adams, 544 S.W.2d 367,

371-72 (Tex. 1976) (setting forth the “Holley factors” and noting “[t]his listing is by

no means exhaustive[]”). No particular Holley factor is controlling, and evidence of

one factor may be enough to support a finding that termination is in the child’s best

interest. See M.C. v. Tex. Dep’t of Family & Protective Servs., 300 S.W.3d 305, 311

                                          17
(Tex. App.—El Paso 2009, pet. denied) (“Undisputed evidence of just one factor

may be sufficient to support a finding that termination is in the best interest of a

child.”) (citing In re C.H., 89 S.W.3d at 27); In re A.P., 184 S.W.3d 410, 414 (Tex.

App.—Dallas 2006, no pet.).

      The best-interest determination may rely on direct or circumstantial evidence,

subjective factors, and the totality of the evidence. In re N.R.T., 338 S.W.3d 667,

677 (Tex. App.—Amarillo 2011, no pet.). If, in light of the entire record, no

reasonable factfinder could form a firm belief or conviction that termination was in

M.C.’s best interest, then we must conclude that the evidence is legally insufficient

to support termination. See In re J.F.C., 96 S.W.3d at 266.

      We have already explained that the evidence presented at the trial shows that

June had a history of criminal behavior and a history of substance abuse. During the

trial, June testified that for most of M.C.’s life, she was not the person caring for

him, and the evidence indicated June had little contact with him after the Department

removed M.C. because she was incarcerated. The trial court heard evidence of

M.C.’s special needs, that his needs were being met in his current placement, and

there is a person for permanent placement who understood his needs because she

worked daily with M.C. before and after school. Based upon the evidence of June’s

propensity for violence and history of substance abuse, the fact that she had been in

                                         18
and out of jail, that she never took much of a role in parenting M.C., and M.C.’s

need for structure and routine, the trial court could have reasonably concluded that

June does not have the ability or skills required to adequately care for M.C., and that

June’s problems have interfered with her ability to be a full-time parent for M.C.

There is testimony in the record showing that June cannot currently provide M.C.

with a stable place to live, and that June does not have a stable work history. We

conclude the evidence is legally and factually sufficient to support the trial court’s

best-interest finding.

      As part of her fourth issue, June complains that the trial court erred in

admitting over objection (1) Foster Mother’s testimony that M.C. would be at a risk

for regressing if someone did not have the time or ability to provide M.C. with the

extra effort he requires because such testimony is a speculative response by a non-

expert, (2) Foster Mother’s testimony about what “they told” her about the necessity

for keeping a routine and consistency is hearsay, and (3) the CASA’s testimony that

she had seen M.C. interact with the person who was a possible permanent placement

as the testimony was not relevant and speculative. June cites no rules or case law

supporting her conclusory evidentiary arguments and only provides a record

reference to one of her evidentiary arguments. It is not our duty to review the record,

research the law, and then fashion a legal argument for an appellant when the

                                          19
appellant has failed to do so. Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d
928, 931-32 (Tex. App.—Houston [14th Dist.] 2008, no pet.). Briefing waiver

occurs when a party fails to make proper citations to authority or to the record or

provide any substantive legal analysis. Tex. R. App. P. 38.1(i); Canton-Carter, 271
S.W.3d at 931. Even though we are required to interpret appellate briefs reasonably

and liberally, parties asserting error on appeal still must put forth some specific

argument and analysis citing the record and authorities in support of their argument.

San Saba Energy, L.P. v. Crawford, 171 S.W.3d 323, 338 (Tex. App.—Houston

[14th Dist.] 2005, no pet.).

      Even absent briefing waiver, and even assuming without deciding that the

admission of the objected-to testimony was error, we cannot conclude that the

admission probably caused the rendition of an improper termination judgment

against June or that its admission probably prevented June from properly presenting

her appeal to this court. See Tex. R. App. P. 44.1(a). To determine harm under rule

44.1(a), we must review the entire record, “considering the ‘state of the evidence,

the strength and weakness of the case, and the verdict.’” Reliance Steel & Aluminum

Co. v. Sevcik, 267 S.W.3d 867, 871 (Tex. 2008) (quoting Standard Fire Ins. Co. v.

Reese, 584 S.W.2d 835, 841 (Tex. 1979)). “[A]dmission . . . is likely harmless if the

evidence was cumulative, or if the rest of the evidence was so one-sided that the

                                         20
error likely made no difference.” Id. at 873 (footnotes omitted). In other words, a

“successful challenge to evidentiary rulings usually requires the complaining party

to show that the judgment turns on the particular evidence . . . admitted.” Tex. Dep’t

of Transp. v. Able, 35 S.W.3d 608, 617 (Tex. 2000). Based on the record before us,

we have concluded that there is sufficient evidence that is separate and apart from

the objected-to testimony that supports the trial court’s finding that termination of

June’s parental rights was in M.C.’s best interest. In other words, the errors, if any,

likely made no difference to the trial court’s best-interest determination. See In re

C.C., 476 S.W.3d 632, 638 (Tex. App.—Amarillo 2015, no pet.); In re D.O., 338
S.W.3d at 37-38; see also Nat. Gas Clearinghouse v. Midgard Energy Co., 113
S.W.3d 400, 410 (Tex. App.—Amarillo 2003, pet. denied) (holding erroneous

admission of evidence in a bench trial does not warrant reversal when other record

evidence supports the trial court’s decision). We overrule June’s fourth issue.

      We affirm the trial court’s order of termination.

      AFFIRMED.



                                                     _________________________
                                                        LEANNE JOHNSON
                                                              Justice



                                          21
Submitted on February 12, 2019
Opinion Delivered April 11, 2019

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                      22